Title: Henry Johnson to the American Commissioners, [after] [19] August 1777
From: Johnson, Henry
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen:
Morlaix [after] Augt: [19] 1777
Should have wrote you e’er this! I had no subject to write upon, knowing you have enough else to do besides reading a Scrawl, which signified nothing. Yours of the 19th Inst. came safe to hand, have to say I have done tolerable well with the French Sailors, many of them finding I would pay them no money have decamped; others (some few) have gone on board. Waiting for the orders from Court, I wait with the greatest patience as I doubt not it will answer a good purpose our detention. I have let my Sailors have a little money. They are wanting some Clothes also. They grumble continually about their prize money as they say they have been in two months, and can’t get it settled. I saw a letter of yours Yesterday to one Mr. David here from you, paying him a Compliment respecting his assisting me. True it is he speaks English, he has done me some little service tho’ none of any consequence. In fact I do not want him as a linguister, as I speak the French well enough to do my own bussiness. I do not think it a house that can be relied on. The house I applied to here is a excellent house a man that can be relied on on a [all?] matters of secrecy. He sent a Vessel from here with your dispatches some time past, and I am well persuaded not a man in the town except myself knows anything of it. Even his own mother who is the partner in the house knows nothing. He is likewise a friend to Monsr: Chaumont. I am satisfied it would not have been the Case with the other, as Yesterday after he recd: the letter it was ask’d him sur [illegible] when I sailed. He gave them out hints that was not agreeable to me. I don’t mean and would wish that your Honours do not think that I mean to give advice to your Honours. I should be very sorry after the pains the trouble &c. Mr: Cornic has taken with me to see a man who has done nothing for me give me my dispatches. The one is steady, the other is flighty. Mr. Chaumont is well acquainted with Mr. Cornic, and likewise with your honours. He likewise can give you a Character of him.
 
Notation: Mr. Cornic is the Person Recomended
